     Case 2:08-cr-00057-CAS Document 580 Filed 06/22/20 Page 1 of 3 Page ID #:4041




1                                                                                          O
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    ) Case No. 2:08-cr-00057-CAS
                                                  )
12                       Plaintiff,               )
13                v.                              )
                                                  ) ORDER
14
     CARL STEPHEN TISTHAMMER,                     )
15                                                )
16                       Defendant.               )
                                                  )
17                                                )
18         The Court is in receipt of defendant’s motion “challenging Brady v. Maryland
19   violations.” Dkt. 579. Defendant asserts that the Court “abridged the defense trial witness
20   list from twenty plus to five without legitimate reason and only because the judge was
21   biased toward defendant.” Id. at 1. Accordingly, defendant “submits a formal request to
22   have legal counsel appointed as this matter merits the resources, research and legal
23   knowledge that only a professional, licensed attorney can provide.” Id. at 2.
24         It is unclear whether defendant intends on bring a petition for habeas relief pursuant
25   to 28 U.S.C. § 2255. To the extent that defendant anticipates bringing a petition for habeas
26   relief, “there is no constitutional right to counsel on habeas.” Bonin v. Vasquez, 999 F.2d
27   425, 429 (9th Cir. 1993). Nonetheless, “a court may exercise its discretion to provide
28   counsel if the court determines that the interests of justice so require.” Kiehle v. Ryan, No.

                                                  -1-
     Case 2:08-cr-00057-CAS Document 580 Filed 06/22/20 Page 2 of 3 Page ID #:4042




1    11-cv-00352-PHX-GMSO, 2013 WL 5718949, at *2 (D. Ariz. Oct. 18, 2013) (internal
2    citation and quotation marks omitted). To determine whether the “interests of justice”
3    favor the appointment of counsel, courts consider factors including, inter alia, the
4    petitioner’s “likelihood of success on the merits[.]” Weygandt v. Look, 718 F.2d 952, 954
5    (9th Cir. 1983). At this juncture, defendant fails to satisfy that burden here.
6          For example, the Court denied defendant’s first petition for habeas relief on
7    December 27, 2016. See Dkt. 558. To the extent that defendant seeks to bring a habeas
8    petition asserting a Brady violation, the Ninth Circuit has determined that “Brady claims
9    are subject to [the Antiterrorism and Effective Death Penalty Act’s] second or successive
10   gatekeeping requirements because the factual predicate supporting a Brady claim existed
11   at the time of the first habeas petition.” Brown v. Muniz, 889 F.3d 661, 668 (9th Cir. 2018)
12   (internal citation and quotation marks omitted). Defendant has not brought the requisite
13   request for a certificate of appealability necessary for defendant to bring a successive
14   habeas petition. See Ezell v. United States, 778 F.3d 762, 765 (9th Cir. 2015) (“Under
15   AEDPA, a federal prisoner may not file a second or successive § 2255 petition unless he
16   or she makes a prima facie showing to the appropriate court of appeals that the petition is
17   based on: (1) a new rule, (2) of constitutional law, (3) made retroactive to cases on collateral
18   review by the Supreme Court, (4) that was previously unavailable.”); accord United States
19   v. Lopez, 577 F.3d 1053, 1061 (9th Cir. 2009) (“If the petitioner does not first obtain our
20   authorization, the district court lacks jurisdiction to consider the second or successive
21   application.”). Moreover, defendant failed to raise this claim on appeal, and defendant fails
22   to point to any new evidence that would allow defendant to assert this claim now.
23         Finally, defendant’s anticipated motion, based on Brady grounds, is unlikely to
24   succeed for additional reasons, further weighing against the appointment of counsel. In
25   United States v. Brady, the United States Supreme Court concluded that “the suppression
26   by the prosecution of evidence favorable to an accused upon request violates due process
27   where the evidence is material either to guilt or to punishment, irrespective of the good
28   faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963) (emphasis


                                                   -2-
     Case 2:08-cr-00057-CAS Document 580 Filed 06/22/20 Page 3 of 3 Page ID #:4043




1    added). Indeed, defendant appears to challenge, as a Brady violation, the Court’s order
2    precluding particular witnesses from testifying during trial—a decision defendant claims
3    was the product of judicial bias.    However, “[a] Brady violation occurs when the
4    government fails to disclose evidence materially favorable to the accused.” Tucker v.
5    Guyer, No. 18-cv-00165-M-DLC-JCL, 2019 WL 3976641, at *2 n.6 (D. Mont. May 2,
6    2019) (emphasis added).
7          Because defendant fails to establish that the interests of justice require the
8    appointment of counsel to assist defendant with his anticipated motion, the Court DENIES
9    defendant’s request.
10         IT IS SO ORDERED.
11
12   DATED: June 22, 2020
13
                                                         CHRISTINA A. SNYDER
14                                                   UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
